Appellant has filed an extensive motion for a rehearing herein challenging practically all the conclusions, both of law and fact, set forth in our original opinion herein, and complains vigorously of the disposition of this cause.
In deference to such motion, we have again gone over the statement of facts and fail to find any mistaken reference thereto in the original opinion. Again have we read the transcript containing ten bills of exceptions, and we think the ruling of the careful trial court was correct in each instance. It would serve no useful purpose to again discuss the facts or the law applicable thereto. Suffice it to say, the trial court in a proper charge submitted pertinent facts to the jury for their consideration, and we remain convinced that the jury arrived at a proper solution of such facts.
Thus believing, the motion for a rehearing will be overruled. *Page 354